Citation Nr: 0610805	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  97-32 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from March 1980 to 
April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1997 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which found that the veteran was not entitled to a disability 
rating in excess of 10 percent.  However, a 20 percent 
disability rating was subsequently granted by a February 1998 
Hearing Officer's Decision, effective August 26, 1996.

A hearing was held at the RO in December 1999 before local 
hearing officer.  A transcript of the hearing is of record.  

This case was previously before the Board in July 1999.  At 
that time, the Board found that the veteran was not entitled 
to a disability rating in excess of 20 percent for his back 
disorder, nor was he entitled to a total disability rating 
based on individual unemployability (TDIU).  Thereafter, he 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2000 Order, 
the Court vacated and remanded the Board's decision pursuant 
to Appellee's Motion for Remand.

The Board remanded the case to the RO in January 2001 and in 
March 2004 for further development of the evidence.  While 
the case was on remand, the RO issued a decision in November 
2005 granting TDIU, effective July 11, 2003.  As well, the RO 
granted service connection for depressive disorder, and 
assigned a 50 percent evaluation.  The grant of TDIU 
constitutes a full grant of the benefit sought on appeal, so 
the TDIU issue is no longer before the Board for appellate 
review.  The case has been returned to the Board for 
continuation of appellate review.  

In statements and correspondence received in the course of 
this appeal, the veteran has alleged that he has neurogenic 
bladder secondary to his service-connected lumbar disc 
disease.  The RO acknowledged that he had raised the issue of 
secondary service connection for neurogenic bladder, and he 
was scheduled for a VA genitourinary examination that was 
performed in January 2005.  However, the claims file does not 
contain a rating decision adjudicating the secondary service 
connection claim.  The matter is referred to the RO for an 
adjudication of that claim.  

In a memorandum dated in January 2006, Disabled American 
Veterans advised that the veteran had withdrawn his authority 
to the organization to represent him.  Accordingly, he is now 
unrepresented in this appeal.  


FINDING OF FACT

A low back disability has not been productive of severe 
limitation of motion, and specifically, it has not limited 
forward flexion of the thoracolumbar spine to 30 degrees or 
less nor has it resulted in favorable ankylosis of the entire 
thoracolumbar spine, and it has not been productive of severe 
symptoms of lumbosacral strain; as well, it has not resulted 
in severe symptoms of intervertebral disc syndrome (IVDS) nor 
has it resulted in incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a low 
back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 
5295 (effective prior to September 26, 2003; and 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243, effective since 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board has reviewed the evidence of record, including the 
following:  service medical records, reports of VA 
examinations performed in August 1983, January 1998, March 
2002, and January 2005; VA clinical records, dated from 1997 
to 2005; a disability decision issued by an Administrative 
Law Judge (ALJ) of the Social Security Administration (SSA); 
a transcript of a hearing held at the RO in December 1997 
before a local hearing officer; and reports from private 
medical practices and physicians, dated from 1994 to 2004.  

Service medical records indicate that, in June 1982, the 
veteran complained of low back pain, that was attributed to 
back sprain.  In January 1983, minimal paraspinal muscle 
spasm was detected on examination.  

An August 1983 VA examination revealed minimal muscle spasm 
and tenderness of the lumbosacral region.  X-ray examination 
disclosed a slightly narrowed intervertebral disc space at 
L5-S1 and spondylosis at the L5-S1 level.  

An October 1994 report from James L. Strait, M.D., relates 
the veteran's history that he originally injured his back in 
military service during the period from 1980 to 1983.  He 
indicated that he had to do a lot of heavy lifting as a tank 
turret mechanic.  

In an October 1996 report, Dr. Podesta indicated that the 
veteran presented complaining of low back pain.  He stated 
that his low back pain did not change nor did it increase or 
decrease significantly with forward flexion or extension of 
the lumbar spine.  The veteran complained of worsening pain 
only with trunk rotation.  Physical examination showed full 
range of motion of the lumbar spine, while lumbar extension 
was full and nontender.  Right and left rotation increased 
pain.  Both lower extremities were grossly intact 
neurovascularly, and there were normal tendon reflexes, 
sensory examination, and muscle strength.  Radiographically, 
there appeared to be an L4 spondylosis present with a notable 
pars defect.  However, no spondylolisthesis or intervertebral 
disc space narrowing was detected at the time.  The initial 
impression was low back pain secondary to spondylolysis.  

Dr. Golden, who performed a physical examination in May 1997, 
noted that the veteran moved easily on and off the examining 
table.  Spinal range of motion was limited to a moderate 
degree.  Palpation elicited tenderness in the low lumbar 
area.  Straight leg raising revealed back discomfort at 80 
degrees without leg pain.  Neurological testing of the lower 
extremities disclosed normal strength of all major motor 
groups.  Sensation was intact to light touch.  Deep tendon 
reflexes were hypoactive.  The examiner referenced diagnostic 
studies of the lumbosacral spine-x-ray, MRI and EMG-
performed during the period of June 1996 to July 1996.  The 
diagnosis was spondylosis L/4-5 with associated degenerative 
disc disease.  

At the veteran's December 1997 personal hearing, he testified 
about low back symptomatology.  He related that his muscle 
spasms had increased and noted that he had excruciating pain 
with muscle spasms, with radiation of pain down the left leg.  
He indicated that left leg pain caused him to limp.  

The veteran was afforded a VA examination in January 1998.  
It was found that he walked slowing and haltingly secondary 
to lower back pain and impaired right and left leg strength.  
Mild tenderness was noted over the lumbosacral area, where a 
moderate amount of muscle spasm was also detected.  There was 
moderate pain over the veteran's lower back with forward 
flexion of the lumbar spine to 50 degrees, and with backward 
extension to 25 degrees.  

Further, on examination, the veteran developed mild pain over 
the lower back with full lateral flexion of the lumbar spine 
to 40 degrees to the left, as well as moderate pain over the 
lower back with lateral flexion of the lumbar spine to 25 
degrees to the right.  He developed moderate pain over the 
lower back with rotation of the lumbar spine to 20 degrees to 
the left, and 30 degrees to the right.  Lower extremity motor 
and sensory status was evaluated.  Thigh strength was graded 
as 70  percent of normal, while lower leg strength was graded 
as 40 percent of normal.  No sensory deficits were elicited.  
Patellar and Achillis reflexes were within normal limits and 
equal bilaterally.  

According to the SSA decision issued by the ALJ, the veteran 
had been disabled since March 1997.  It was determined that 
the veteran was "not disabled" in view of the veteran's 
residual functional capacity to perform most of the physical 
exertion and nonexertional requirements of work.  However, 
the ALJ directed a holding that the veteran was disabled 
under SSA criteria in view of additional nonexertional 
limitations.  In this regard, it was determined that the 
veteran's residual functional capacity for the full range of 
sedentary work was reduced by severe mental impairments and 
pain.  

The veteran was afforded a VA neurologic examination in March 
2002.  He described pain radiating from the low back down the 
right thigh.  It was found that sensation was reduced along 
the outer aspect of the right foot.  Motor power of lower 
extremity muscle groups was graded 5/5.  Tendon reflexes were 
1+ at the right patella and 2+ at the left patella, and 
trace, bilaterally, at the Achillis tendon.  The veteran 
brought a single-prong cane to the examination, but was able 
to stand and walk without the device.  Lumbar extension was 
to 15 degrees, forward flexion was to 90 degrees, lateral 
bending to the right was 35 degrees and to the left was 40 
degrees.  Rotation was to 40 degrees bilaterally.  There was 
no paralumbar spasm.  

Further, the neurologist observed that the veteran's chronic 
back pain was mild in severity and occurrence.  She remarked 
that reflex asymmetry was not functionally significant, 
though it did indicate some irritability of nerve roots.  She 
pointed out that the range of motion of the back was so 
modesty reduced that it should not be considered a sign of 
impairment.  

On VA orthopedic examination in March 2002, the veteran 
complained of low back muscle spasm.  He reported that he had 
low back pain referred down the right lower extremity, with 
numbness and tingling of the feet.  It was found that the 
veteran used a cane, but could walk without one.  Range of 
motion of the spine was as follows:  forward flexion 80 
degrees (normal 90 degrees), backward extension 20 degrees 
(normal 30 degrees), bending to the right and left 20 degrees 
(normal 30 degrees), and rotation to the right and left 30 
degrees (normal 30 degrees).  Muscle strength and sensation 
was intact in the lower extremities.  Pain was elicited on 
palpation of the lumbosacral area.  The diagnoses were 
chronic lumbosacral strain and lumbosacral degenerative disc 
disease.

Further, the examiner observed that the veteran's low back 
disorder consisted of slight limitation of motion of the 
lumbar spine and radiographic changes of lumbosacral 
degenerative disc disease.  Flare-ups of back problems could 
be anticipated on an occasional basis, and would generally be 
mild, though sometimes could be slight to moderate, with 
prolonged strenuous activity.  The examiner pointed out that 
he could find no indication of motion being limited by 
incoordination, muscle fatigue, lack of endurance, or 
weakness. 

In a September 2004 report, Dr. Podesta related that he had 
first evaluated the veteran in May 1996 for low back pain.  
An MRI during 1996 showed mild facet arthropathy, and mild 
reduction of the central spinal canal, as well as mild to 
moderate stenosis of the nerve root canals bilaterally, at 
the same lumbar segment.  During 1997, the veteran received 
spinal injections to decrease symptomatology.  He had 
remained under the physician's care and was last evaluated in 
2003.  The diagnosis was low back pain secondary to lumbar 
degenerative disc disease, and a small disc protrusion at the 
L3-4 level, abutting the left L3 nerve root.  

VA clinical records, dated from 1997 to 2005, reflect that 
the veteran was evaluated for chronic low back pain.  In 
October 1997, an MRI of the lumbar spine was interpreted as 
showing mild L4-5 central foraminal narrowing without nerve 
root impingement.  In June 1998, physical examination showed 
that motor and sensory status was within normal limits, as 
was range of motion of the lumbar spine.  In October 2002, an 
MRI of the lumbar spine indicated disc space narrowing, but 
the central canal and foramina remained patent.  In March 
2003, physical examination again showed that the back had no 
limitation of the range of motion.  

On VA examination in January 2005, the veteran reported that 
he experienced numbness and tingling of both feet.  Clinical 
inspection was performed, and the assessment was no obvious 
neurological deficit.  

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in April 2001 and March 2004, coupled with the 
Board's remands of January 2001 and March 2004, satisfied the 
duty to notify provisions.  The veteran has been accorded 
examinations for disability evaluation purposes, and there is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  

While the initial adverse determination on this claim was by 
a rating decision issued in May 1997, the veteran was 
thereafter provided examinations and the claim was 
readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to September 26, 2003, 
traumatic arthritis was rated as degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under criteria in effect prior to September 26, 2003, 
degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings was rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the lumbar spine, when 
moderate.  A 10 percent rating was warranted for limitation 
of motion of the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating was warranted with muscle spasm 
on extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 10 percent rating was 
warranted with characteristic pain on motion.  A 
noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

Service connection was granted for a back disorder and a 10 
percent evaluation was initially assigned, effective April 
1983.  A 20 percent evaluation became effective August 26, 
1996, and that rating has remained at that level since then.   

A review of the record discloses that the veteran's low back 
disability includes spondylosis, a finding that evidences 
arthritis of the lumbosacral spine.  As well, there is 
medical evidence indicating trauma to the lumbosacral spine 
sustained during service.  Traumatic arthritis is evaluated 
on the basis of limitation of motion of the lumbar spine 
under the former Diagnostic Codes 5003, 5010, 5292.  

The medical evidence covering the entire appeal period shows 
that the lumbar spine has exhibited, at most, no more than 
moderate limitation of motion.  Absent objective evidence 
that the lumbar spine has exhibited more than moderate 
limitation of motion, no basis is provided for assignment of 
a rating higher than 20 percent for residuals the veteran's 
low back disability under the former criteria for evaluating 
limitation of motion of the lumbar spine affected by 
arthritis.  

Besides traumatic arthritis involving the lumbosacral spine, 
the veteran has lumbosacral strain, a condition that is rated 
under the former Diagnostic Code 5295.  The medical evidence 
during the appeal period in question demonstrates that the 
veteran has experienced lumbar muscle spasm.  However, at no 
time during the appeal has there been objective evidence of a 
complex of manifestations that amounts to severe lumbosacral 
strain, including listing of the whole spine, marked 
limitation of motion of forward bending in a standing 
position, or abnormal mobility on forced motion.  And absent 
objective evidence of severe lumbosacral strain, no basis is 
provided for assignment of a rating higher than 20 percent 
for the veteran's low back disability under the former 
Diagnostic Code 5295.  

Also, absent objective findings of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or objective 
findings of favorable ankylosis of the entire thoracolumbar 
spine, there is no basis for assigning a rating higher than 
20 percent for residuals of a low back disability during the 
appeal period in question under the revised Diagnostic Codes 
5237 for application to lumbosacral strain or under the 
revised Diagnostic Code 5242 for application to arthritis.  

The medical evidence contains diagnostic studies 
demonstrating the presence of intervertebral disc syndrome 
(IVDS).  Some lumbar disc space narrowing is present, though 
there is no significant impingement of spinal nerves 
supplying the lower extremities.  Moreover, findings on 
physical examination show that lower extremity motor and 
sensory status, though somewhat compromised, has remained 
relatively well preserved.  

As to clinical manifestations of sciatic 
neuropathy/radiculopathy, the moderate loss of lower 
extremity muscle strength, noted by a VA examiner in January 
1998, was not replicated by the either of two VA examiners in 
March 2002 or by a VA examiner in January 2005.  Some 
diminished deep tendon reflexes have been elicited.  However, 
the Board finds it is noteworthy that the March 2002 VA 
neurologist commented that the diminution of deep tendon 
reflexes was not indicative of functional loss from low back 
disability.  In any event, at no time during the appeal 
period has there been objective evidence of severe symptoms 
of IVDS, with recurring attacks and little intermittent 
relief, and hence no basis for assignment of a rating higher 
than 20 percent for residuals of a low back disability under 
the former criteria for evaluating IVDS under Diagnostic Code 
5293.  

Additionally, as previously mentioned, at no time during the 
appeal period has there been objective evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
objective evidence of favorable ankylosis of the entire 
thoracolumbar spine, and hence no basis for assignment of a 
rating higher than 20 percent for the veteran's low back 
disability under one of the revised criteria for evaluating 
IVDS under Diagnostic Code 5243.  As well, at no time during 
the appeal period has there been objective evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, and 
hence no basis for assignment of a rating higher than 20 
percent for a low back disability under the other of the 
revised criteria for evaluating IVDS under Diagnostic Code 
5243.

Statements from the veteran indicate that he experiences low 
back pain that limits function.  In fact, the March 2002 VA 
orthopedic examiner pointed out that flare-ups of low back 
pain were an aspect of the veteran's disability picture.  
However, at the same time, the examiner's assessment was that 
flare-ups were likely to occur only occasionally, and then, 
only with prolonged strenuous activity.  As well, the March 
2002 neurology examiner pointed out that the degree of 
limited motion of the low back was so modest in degree that 
should not even be taken as evidencing functional impairment.  

In all, there is no objective evidence of pain, 
incoordination, weakness or premature fatigability from 
residuals of a lumbar spine injury that might, in turn, cause 
any additional limitation of motion above and beyond that 
shown during the VA compensation examinations.  Consequently, 
the veteran is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  Additionally, it should be noted that 
functional loss due to pain is already contemplated by the 
revised rating criteria.  So those criteria, too, do not 
provide a basis for increasing the veteran's ratings for low 
back disability.

An SSA determination, that the veteran is totally disabled, 
is based primarily on the impact of impairment from mental 
illness.  The Board notes that service connection has been 
granted for the veteran's psychiatric disability.  However, 
the issue before the Board on appeal is limited to the extent 
of disability exclusively referable to the veteran's service-
connected low back condition.  The SSA decision, then, does 
not serve to establish an increase in disability from the 
veteran's service-connected low back condition.  

For these reasons, the claim for an rating higher than 20 
percent for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An increased rating for a low back disability is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


